Citation Nr: 0919999	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to service connection for herniated nucleus 
pulposus L4-5, status post laminectomy (to include claim for 
hip pain and pain and numbness in both feet).  

3.  Entitlement to service connection for skin rash on hands 
and legs (also claimed as a result of exposure to 
herbicides).

4.  Entitlement to service connection for migraine headaches 
(also claimed as a result of exposure to herbicides and as 
secondary to the Veteran's service-connected post-traumatic 
stress (PTSD) disability).

5.  Entitlement to service connection for hypertension 
secondary to service-connected disability of PTSD.

6.  Entitlement to service connection for prostate condition 
(also claimed as a result of exposure to herbicides).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 
1973, and served in Vietnam from August 1, 1971, to April 17, 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2004 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which inter alia denied service 
connection for right knee strain; herniated nucleus pulposus 
L4-5, status post laminectomy; skin rash of the arms and 
legs; migraine headaches; hypertension; and a prostate 
condition.  The Veteran disagreed with such decisions and 
subsequently perfected appeals.   

The issues of entitlement to service connection for herniated 
nucleus pulposus L4-5, status post laminectomy (to include 
claim for hip pain and pain and numbness in both feet) and 
entitlement to service connection for migraine headaches 
(also claimed as a result of exposure to herbicides and as 
secondary to the Veteran's service-connected PTSD disability) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of a right 
knee disability; and a current diagnosis of a right knee 
disability is not objectively demonstrated.

2.  The Veteran's STRs contain no complaints, treatment, and 
diagnoses of a skin rash of the hands and legs; and there is 
no objective evidence relating a skin rash of the hands and 
legs to his active service or any incident therein, to 
include herbicide exposure in service.  

3.  The preponderance of the evidence is against a finding 
that the Veteran's hypertension disability is related to his 
service-connected PTSD.  

4.  The Veteran's STRs contain no complaints, treatment, and 
diagnoses of a prostate condition; a current diagnosis of a 
prostate is not objectively demonstrated; and there is no 
objective evidence relating a prostate condition to his 
active service or any incident therein, to include herbicide 
exposure in service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008). 

2.  A skin rash of the hands and legs, to include as a result 
of herbicide exposure, was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).    

3.  Hypertension is not proximately due to or the result of 
the Veteran's service-connected PTSD disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.310 (2008).    

4.  A prostate condition, to include as a result of herbicide 
exposure, was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by March 2003, February 
2004, and May 2004 letters.  These letters fully addressed 
all three notice elements; informed the Veteran of what 
evidence was required to substantiate his service connection 
claims; and of the Veteran's and VA's respective duties for 
obtaining evidence.  
In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2006 notice letter and attachments to October 2006 
and September 2007 notice letters, the RO also advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  Here, the Veteran was provided and underwent 
Compensation and Pension (C&P) examinations on March 2003 and 
October 2007, regarding his claimed right knee, low back, 
skin, migraine, and hypertension conditions, to determine the 
extent of such conditions.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private treatment records, 
Social Security Administration (SSA) records, newspaper 
articles regarding Agent Orange, and statements submitted by 
or on the behalf of the Veteran, including a statement from 
his wife.  The Veteran requested and was provided with a 
hearing before a Decision Review Officer (DRO) at the RO on 
November 2005.  A copy of the hearing transcript is of record 
and has been reviewed.  The Veteran also requested and was 
provided a hearing before a Veterans Law Judge sitting at the 
RO.  However, he failed to report to such hearing; thus, the 
Veteran's request for such hearing is withdrawn.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

Legal Criteria - General Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Right Knee Strain Claim

The Veteran is seeking service connection for right knee 
strain, which he maintains was incurred during his active 
service.  However, review of the record shows no diagnosis of 
a right knee disability.  

The Veteran's STRs and post-service records, including VA and 
private medical treatment, are negative for a diagnosis of a 
right knee disability.  There is no current disability; thus, 
the first element of the service connection claim has not 
been satisfied.

The Board notes that the Veteran's STRs include an August 
1970 Chronological Record of Medical Care which indicates 
"knees and arches;" however, there is no indication of any 
complaints, treatment, or diagnoses of a right knee 
disability.    

Further, post-service, the Veteran complained of right knee 
pain.  See March 2003 VA Joints Examination Report; April 
2004 Primary Care General Note, Dothan Outpatient Clinic; 
July 2004 to August 2004 Private Treatment Records from Dr. 
K.G.V., Orthopaedic and Hand Surgery, Ozark, Alabama; October 
2004 Primary Care Nursing Screening Note, Dothan Outpatient 
Clinic; May 2005 Primary Care Nursing Screening Note, Dothan 
Outpatient Clinic; October 2007 VA General Medical 
Examination Report.  However, no diagnosis of a right knee 
disability was rendered.  Further, x-rays of the knee were 
normal.  See March 2003 VA Joints Examination Report.  

Further, in a March 2003 C&P Examination Report, the Veteran 
complained of right knee pain.  Upon physical examination, 
the examiner noted no erythema, inflammation, effusion, or 
tenderness to palpation.  The right knee was stable to 
testing, and range of motion was normal.  X-ray of the right 
knee was unremarkable.  The examiner assessed right knee 
strain with mild functional loss of range of motion due to 
pain. 

In an October 2007 C&P Examination Report, the Veteran 
complained of right knee pain as a result of climbing poles 
in boot camp in 1970.  The examiner noted that the Veteran 
had a limp and used a cane.  Upon physical examination, the 
examiner noted no warmth, redness, or swelling.  Range of 
motion was noted as 0 to 120 degrees forward flexion with 
pain, and 0 degrees extension.  Increased tenderness was 
noted with any movement of the right knee.  X-ray of the 
right knee was unremarkable.  The examiner assessed right 
knee strain.     

Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for right knee strain must be 
denied.  

Further, as noted, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Thus, while the Veteran 
complained of right knee pain, the medical evidence fails to 
show that he currently has a right knee disability to account 
for his complaints of pain.  Absent a finding of a current 
right knee disability that can be related to service, there 
is no basis to grant service connection.

Skin Rash of the Hands and Legs Claim

The Veteran also seeks service connection for a skin rash of 
the hands and legs, which he maintains is a result of his 
active service, including exposure to herbicides in Vietnam.  
As noted, the Veteran served in Vietnam from August 1, 1971, 
to April 17, 1972.  The Veteran's DD-214 indicates that his 
military occupational specialty was a field wireman.

On review of the record, the Board finds that service 
connection for a skin rash of the hands and legs based on all 
theories of entitlement, presumptive and direct, including 
based on herbicide exposure, must fail.

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the Veteran has a current 
disability (tinea versicolor) to meet the threshold 
requirement for a service connection claim.  See October 2007 
VA General Medical Examination Report.  However, the 
Veteran's STRs are negative for complaints, treatment, or 
diagnoses of any skin rash of the hands and legs in-service.   

Further, post-service, the first indication of any skin 
condition of the hands and legs is reflected in a March 2003 
VA Joints Examination Report, containing complaints of a skin 
rash of the hands and legs and diagnosing a history of skin 
rash of the hands and legs with unknown etiology, resolved, 
dated approximately thirty years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).   

There is also no evidence of a nexus between the Veteran's 
skin rash condition of the hands and legs and his service.  

As such, the Veteran's service connection claim for a skin 
rash condition of the hands and legs based on direct 
entitlement must fail.

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a 
result of service in Vietnam, any of the eleven diseases 
listed in 38 C.F.R. § 3.309(e) may be presumed to have been 
incurred in-service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307.  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     

Here, a skin rash of the hands and legs, is not one of the 
eleven diseases listed; thus, 38 C.F.R. § 3.309(e) does not 
apply in this case, and the Veteran's claim for presumptive 
service connection based on exposure to a herbicide agent in 
Vietnam cannot be granted.  

Hypertension Claim

The Veteran also asserts that he is entitled to service 
connection for hypertension, which he attributes to his 
service-connected PTSD disability.  See December 2003 
"Statement in Support of Claim," VA Form 21-4138.  Service 
connection is currently in effect for the Veteran's PTSD 
disability.  See February 2004 Rating Decision.

On review of the record, the Board finds that service 
connection for hypertension based on all theories of 
entitlement, presumptive, direct, and secondary, must fail.

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for certain chronic diseases, 
such as cardiovascular-renal disease, including hypertension, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

Initially, the Board notes that the Veteran has a current 
disability of hypertension to meet the threshold requirement 
for a service connection claim.  See July 2002 Private 
Treatment Report from Dr. J.P.P., Dale Medical Center 
(diagnosis of hypertension); August 2007 Primary Care Nurse 
Practitioner Note (diagnosis hypertension controlled with 
medication).  However, the Veteran's STRs are negative for 
complaints, treatment, or diagnoses of any disease of the 
cardiovascular-renal system, to include hypertension, in-
service.   

Further, there is no evidence of the Veteran's hypertension 
disability within the first post-service year.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In fact, the first indication of 
hypertension is reflected in a July 2002 Private Treatment 
Report from Dr. J.P.P. at Dale Medical Center, dated 
approximately twenty-nine years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).   
There is also no evidence of a nexus between the Veteran's 
hypertension disability and his service or his service-
connected PTSD disability.  

In light of the above evidence, the Board finds that the 
Veteran's hypertension is not proximately due to or the 
result of his service-connected PTSD disability, or otherwise 
related to active service.      

Prostate Condition Claim

The Veteran also seeks service connection for a prostate 
condition, which he maintains is a result of his active 
service, including exposure to herbicides in Vietnam.  As 
noted, the Veteran served in Vietnam from August 1, 1971, to 
April 17, 1972.  The Veteran's DD-214 indicates that his 
military occupational specialty was a filed wireman.

On review of the record, the Board finds that service 
connection for a prostate condition based on all theories of 
entitlement, presumptive and direct, including based on 
herbicide exposure, must fail.

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's STRs and post-service records, including VA and 
private medical treatment, are negative for a diagnosis of a 
prostate condition.  There is no current disability; thus, 
the first element of the service connection claim has not 
been satisfied.

Further, the Board notes that the Veteran's STRs are negative 
for complaints, treatment, or diagnoses of a prostate 
condition.    

Post-service, the Veteran complained of pain, problems 
voiding, erectile dysfunction, and swelling in his groin; 
however, no diagnosis of a prostate disability was assessed.  
See June 1985 Private Treatment Report, Urological Associates 
of Dothan (complaints of premature ejaculation) September 
1987 Private Treatment Report, Urological Associates of 
Dothan (complaints of groin swelling, treated with hot 
soaks); March 1994 Private Treatment Report, Urological 
Associates of Dothan (complaints of erectile dysfunction); 
June 1999 Private Treatment Report, Urological Associates of 
Dothan (complaints of erectile dysfunction); October 2003 
Private Treatment Report, Dale Medical Center (complaints of 
frequency and urgency of urination post removal of kidney 
stone and pain in left groin).  Prostate examinations were 
normal.  See November 1994, December 1994, October 1995, June 
1999, March 2001 Private Treatment Reports, Urological 
Associates of Dothan; February 2003 Primary Care General 
Note, Dothan Outpatient Clinic.

Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a prostate condition must be 
denied.  

Further, as noted, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Thus, while the Veteran 
complained of groin pain, the medical evidence fails to show 
that he currently has a prostate disability to account for 
his complaints of pain.  Absent a finding of a current 
prostate disability that can be related to service, there is 
no basis to grant service connection.

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a 
result of service in Vietnam, any of the eleven diseases 
listed in 38 C.F.R. § 3.309(e) may be presumed to have been 
incurred in-service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307.  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     

Here, the Veteran does not have a current prostate 
disability.  Further, erectile dysfunction or a swollen 
prostate is not one of the eleven diseases listed; thus, 
38 C.F.R. § 3.309(e) does not apply in this case, and the 
Veteran's claim for presumptive service connection based on 
exposure to a herbicide agent in Vietnam cannot be granted.  

In a June 2007 type-written letter from the Veteran, he 
indicated that he was denied service connection for "his 
2004 claim on exposure to Agent Orange," because "there was 
no herbicide poisons on the compound in or around DaNang."  
However, review of the record indicates that the Veteran was 
denied service connection for these disabilities not because 
"there was no herbicide poisons on the compound in or around 
DaNang," as he claims, but because there was no evidence of 
such disabilities claimed as a result of herbicide exposure 
in-service, and no relationship between any current 
disability and service.  See February 2004 Rating Decision; 
May 2004 Rating Decision; December 2004 Statement of the 
Case; December 2005 Supplemental Statement of the Case; March 
2008 Supplemental Statement of the Case; May 2008 
Supplemental Statement of the Case.  Herbicide exposure in 
Vietnam has been conceded; however, as discussed above, 
38 C.F.R. § 3.309(e) does not apply in this case, and the 
Veteran's claims of presumptive service connection for rash 
of the hands and legs and a prostate condition based on 
exposure to a herbicide agent in Vietnam cannot be granted.  
Further, by way of history, the Veteran filed a claim for 
disabilities due to Agent Orange exposure, received on 
October 2002.  See October 2002 "Statement in Support of 
Claim," VA Form 21-4138.  In an October 2002 letter, the RO 
informed the Veteran that "Agent Orange is a herbicide, and 
not a disability," and inquired whether the Veteran had any 
disabilities as a result of Agent Orange exposure.  The 
Veteran filed a claim in December 2002 for migraine headaches 
and a skin rash of the hands and legs as a result of Agent 
Orange exposure.  See December 2002 "Veteran's Application 
for Compensation and/or Pension," VA Form 21-526.  The 
Veteran filed a claim for hypertension and a prostate 
condition as a result of herbicide exposure in December 2003.       

Conclusion

The Board further finds that the only evidence of claimed 
right knee and prostate disabilities and the relationship of 
right knee, skin rash of the hands and legs, hypertension, 
and prostate disabilities to service (or to service-connected 
PTSD for hypertension) is the Veteran's own statements.  
While the Veteran is competent to describe his symptomatology 
(see Layno, 6 Vet. App. at 469), he, as a layperson, is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he has not been shown to have the requisite medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current right knee or prostate disability to meet the 
threshold question in a service connection claim, and no 
competent evidence of record showing a relationship between 
skin rash of the hands and legs and hypertension to service 
(or to service-connected PTSD for hypertension), the claims 
of service connection must fail.

The Board concludes that right knee, skin rash of the hands 
and legs, hypertension, and prostate disabilities were not 
incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claims, it is 
inapplicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for right knee strain is 
denied.

Entitlement to service connection for skin rash on hands and 
legs (also claimed as a result of exposure to herbicides) is 
denied.

Entitlement to service connection for hypertension secondary 
to service-connected disability of PTSD is denied.

Entitlement to service connection for prostate condition 
(also claimed as a result of exposure to herbicides) is 
denied.


REMAND

The Veteran also claims service connection for herniated 
nucleus pulposus L4-5, status post laminectomy (to include 
claim for hip pain and pain and numbness in both feet) and 
service connection for migraine headaches (also claimed as a 
result of exposure to herbicides and as secondary to the 
Veteran's service-connected PTSD disability).  Further 
development is necessary prior to analyzing the claims on the 
merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

With regard to the Veteran's service connection claim for 
herniated nucleus pulposus L4-5, status post laminectomy, the 
evidence of record indicates that the Veteran was treated for 
complaints of low back pain due to trauma in-service.  See 
August 1970 Chronological Record of Medical Care (complaints 
of low back pain with negative x-rays); October 1970 
Chronological Record of Medical Care (complaint of trauma to 
the left flank with full range of motion and no tenderness on 
examination); October 1970 Radiographic Report (history of 
trauma to the low back noted with negative x-rays).  

Post-service, the Veteran was diagnosed a lumbar spine 
disability, variously diagnosed as herniated nucleus pulposus 
L4-5, status post laminectomy and lumbar strain with mild 
disk narrowing at L4-5 status post lumbar laminectomy with 
mild functional loss of range of motion due to pain.  See 
April 1988 Operation Report, Flowers Hospital; February 1996 
Private Treatment Report from Dr. M.E.B., Hughston Clinic; 
March 2003 VA Joints Examination Report.    

The Veteran contends that his current lumbar spine disability 
is related to his service, specifically slipping and falling 
during basic training in 1970 from a pole while he served as 
a filed wireman.  See March 2003 VA Joints Examination 
Report; May 2004 Type-Written Statement from the Veteran.  He 
underwent C&P examinations regarding his claimed lumbar spine 
disability in March 2003 and October 2007 in which he 
reported a history of back injury in-service.  However, the 
examiners did not provide a nexus opinion regarding the 
Veteran's claimed lumbar spine disability and his service.  
Further, the examiners did not consider the Veteran's history 
of complaints and treatment of post-service low back injuries 
in 1988 and 1996.  See February 1996 Private Treatment Report 
from Dr. M.E.B., Hughston Clinic; July 2004 to August 2004 
Private Treatment Records from Dr. K.G.V., Orthopaedic and 
Hand Surgery, Ozark, Alabama.
Review of the VA and private treatment records contained in 
the Veteran's claims file are negative for any opinion 
relating the Veteran's lumbar spine disability to his 
service.    

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed lumbar spine 
disability, diagnosed as herniated nucleus pulposus L4-5, 
status post laminectomy and lumbar strain with mild disk 
narrowing at L4-5 status post lumbar laminectomy with mild 
functional loss of range of motion due to pain, is related to 
service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4) (2008).  The fulfillment of the duty 
to assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
Veteran's claim.  38 C.F.R. § 4.2 (2008).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

With regard to the Veteran's service connection for migraine 
headaches, the Veteran also claimed service connection for 
migraine headaches as secondary to his service-connected 
PTSD.  See April 2004 "Statement in Support of Claim," VA 
Form 21-4138 (Notice of Disagreement); November 2005 DRO 
Hearing Transcript.  Review of the record reveals that the RO 
did not develop or consider this theory of entitlement.  In 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Federal Circuit held that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a 
disability, including those unknown to the Veteran.  Id. at 
1271; see also Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 
2009).  The Federal Circuit and the Court, however, have 
clarified that alternative theories of entitlement to the 
same benefit do not constitute separate claims but are 
instead encompassed within a single claim.  See Bingham v. 
Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of 
a claim by the Board is a decision as to all potential 
theories of entitlement, not just those considered and 
rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim); see also 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
(on direct appeals to the Board, theories of substantive 
entitlement to benefits such as direct and secondary service 
connection are not independent for res judicata purposes, and 
can be lost forever if not addressed).  As such, the AMC/RO 
should develop and adjudicate the Veteran's alternative 
theory of entitlement of service connection for migraine 
headaches as secondary to his service-connected PTSD, 
including issuing the appropriate notice to the Veteran 
regarding his secondary service connection claim for migraine 
headaches and providing a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Initially, the Veteran should be 
provided with notice regarding the 
evidence necessary to substantiate his 
secondary service connection claim for 
migraine headaches due to his service-
connected PTSD, and VA's and the 
Veteran's respective duties, pursuant 
to the VCAA.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any migraine headache 
disability.  Specifically, the VA 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current migraine headache 
disability is related to the Veteran's 
service-connected PTSD.

A complete rationale should be provided 
for any opinion.  The claims file, a 
copy of this remand, and any additional 
evidence obtained pursuant to the 
requests above, should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with the 
examination and the report should state 
that such review has been accomplished. 

3.  The Veteran should also be afforded 
a VA examination to determine the 
nature and etiology of his lumbar spine 
disability.  Specifically, the VA 
examiner should confirm any lumbar 
spine disability through any testing 
deemed necessary.  The VA examiner 
should then render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current lumbar spine 
disability is related to any in-service 
injuries, or is otherwise related to 
the Veteran's service.

The examiner should reconcile any 
opinion with the February 1996 Private 
Treatment Report from Dr. M.E.B. at 
Hughston Clinic and July 2004 to August 
2004 Private Treatment Records from Dr. 
K.G.V. at Orthopaedic and Hand Surgery, 
in Ozark, Alabama, which describe a 
history of treatment of post-service 
low back injuries in 1988 and 1996.  

A complete rationale should be provided 
for any opinion.  The claims file, 
especially the Veteran's STRs, February 
1996 Private Treatment Report from Dr. 
M.E.B. at Hughston Clinic, and July 
2004 to August 2004 Private Treatment 
Records from Dr. K.G.V. at Orthopaedic 
and Hand Surgery, in Ozark, Alabama, 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with the examination and 
the report should state that such 
review has been accomplished.  

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case and given the opportunity 
to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


